Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 16/171991 filed 11 September 2020 has been fully considered. Claim(s) 1, 10 have been amended. Claims 1-5, 7-13, 15 are currently being examined. In response to the amendments, the rejections under 35 USC 103 are modified. In response to the amendments, new rejections are made.

Claim Rejections - 35 USC § 112
Claims 8, 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 9 recites the limitation “the composition further includes an additional styrene-acrylonitrile copolymer” in lines 1-2 which fails to further limit the composition of claim 1 which is “consisting of” enumerated components and thus cannot “further include” an additional styrene-acrylonitrile copolymer. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogoe et al. (US 5,457,146, herein “Ogoe”) as evidenced by Belcher et al. (US 20120128967, already made of record, herein “Belcher”).
Regarding claim 1, Ogoe discloses “a composition of matter containing, in admixture, polyurethane, chlorinated polyethylene…improving properties such as the impact resistance, ignition resistance, heat resistance, thermal stability” (col. 1, lines 20-36).
Ogoe discloses that “parts by weight of the total composition, are as follows…polyurethane at least about 5 parts…preferably not more than about 75 parts” (col. 2, lines 2-10) and “poly(vinyl 
Ogoe also discloses that “Component (a) in the compositions of this invention is…preferably a thermoplastic polyurethane” (col. 3, lines 14-15) and that “thermoplastic polyurethane resins are prepared by reacting a polyol, preferably a polyol having a high molecular weight of at least 500 and being nominally a diol, with an organic polyisocyanate, preferably a diisocyanate, usually in the presence of a low molecular weight difunctional chain-extending agent. The diol employed can be…a polyether diol” (col. 3, lines 21-27).
Ogoe discloses that “Examples of preferred styrenic copolymers are vinyl aromatic/vinyl nitrile copolymers such as styrene/acrylonitrile copolymer ("SAN")…or a rubber-modified vinyl aromatic/vinyl nitrile copolymer such as an ABS, AES or ASA copolymer” (col. 12, lines 28-37).
Ogoe discloses that “a mixture of more than one styrenic copolymer may be used as well” (col. 11, lines 4-5).
Combined with the disclosure of Ogoe that “preferred styrenic copolymers are vinyl aromatic/vinyl nitrile copolymers such as styrene/acrylonitrile copolymer ("SAN")…or a rubber-modified vinyl aromatic/vinyl nitrile copolymer such as an ABS, AES or ASA copolymer” (col. 12, lines 28-37), this is considered to encompass a combination of styrene/acrylonitrile copolymer ("SAN") and “ASA” (acrylonitrile/styrene/acrylate) copolymer, which meets the limitations recited in the instant claims.
Accordingly, a combination of SAN and ASA can comprise from 10-50 parts by weight of the composition. Therefore each component (SAN and ASA) must be less than 50 parts by weight of the composition. An amount of “less than 50 parts” of SAN and ASA overlaps the claimed range of each.
Ogoe discloses that “The monomers copolymerized to form a styrenic copolymer may each be used in virtually any amount from 1 to 99 weight percent, but a styrenic copolymer will typically contain 
This overlaps the amount of styrene monomer present in SAN (50 to 90 weight percent) and ASA (25 to 40 weight percent) as well as the amount of acrylonitrile monomer (to be used from 1 to 99 weight percent) present in SAN (10 to 50 weight percent) and ASA (5 to 30 weight percent) and acrylate monomer (to be used from 1 to 99 weight percent) present in ASA (5 to 30 weight percent). 
Ogoe and the claims differ in that Ogoe does not teach the exact same amount of PVC, thermoplastic urethane or styrene/acrylonitrile copolymer, or compositional proportions of monomers in ASA or SAN as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amounts of PVC, thermoplastic urethane or styrene/acrylonitrile copolymer taught by Ogoe substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that: 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
While there is no disclosure that the composition of Ogoe is “for capstock” as presently claimed, the recitation in the claims that the composition is “for capstock” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to 
 It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ogoe disclose composition as presently claimed, it is clear that the composition of Ogoe would be capable of performing the intended use, i.e. for capstock, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As evidenced by Belcher, in polymeric material blends for capstocks such as those that include PVC and ASA copolymers (Belcher [0012]), chlorinated polyethylene is a suitable plasticizer (Belcher [0013]) and thus the chlorinated polyethylene of Ogoe is not excluded by the claim.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogoe as applied to claim 1, and further in view of Falk et al. (US 4,391,948, herein “Falk”).
Regarding claims 2 and 3, Ogoe discloses that “The styrenic copolymer may be a…grafted copolymer” (col. 11, lines 2-4).
Ogoe does not teach, however, that the ASA copolymer is a styrene acrylonitrile copolymer grafted to polybutylacrylate as recited in the instant claims.
Falk cures the deficiency in Ogoe by teaching “blending a graft ASA copolymer prepared by the emulsion/suspension technique with PVC that the flow characteristic of the PVC is dramatically improved” (col. 1, lines 51-54).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ASA copolymer prepared by grafting styrene and acrylonitrile onto a crosslinked poly(butyl acrylate) as taught by Falk as the grafted ASA copolymer of Ogoe. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the dramatically improved flow characteristics in the PVC capstock of Ogoe, as taught by Falk.
Regarding claim 4, Ogoe discloses that the “styrenic copolymer…[comprises] at least about 10 parts…preferably not more than about 50 parts” (col. 2, lines 18-23).
Combined with the disclosure of Ogoe that “preferred styrenic copolymers are vinyl aromatic/vinyl nitrile copolymers such as styrene/acrylonitrile copolymer ("SAN")…or a rubber-modified vinyl aromatic/vinyl nitrile copolymer such as an ABS, AES or ASA copolymer” (col. 12, lines 28-37), this is considered to encompass a combination of styrene/acrylonitrile copolymer ("SAN") and “ASA” (acrylonitrile/styrene/acrylate) copolymer, which meets the limitations recited in the instant claims.
Accordingly, a combination of SAN and ASA can comprise from 10-50 parts by weight of the composition. Therefore each component (SAN and ASA) must be less than 50 parts by weight of the composition. An amount of “less than 50 parts” of ASA overlaps the claimed range.
Ogoe teaches that “The monomers copolymerized to form a styrenic copolymer may each be used in virtually any amount from 1 to 99 weight percent, but a styrenic copolymer will typically contain at least about 15 percent by weight…of a styrenic monomer, with the balance being made up of one or more copolymerizable ethylenically unsaturated monomers” (col.12, lines 60-68).
This overlaps the amount of styrene monomer present (25 to 30 weight percent) as well as the amount of acrylonitrile monomer (to be used from 1 to 99 weight percent) present in ASA. 

However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of ASA and its constituent monomers taught by Ogoe in view of Falk substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Regarding claim 5, Ogoe teaches that “parts by weight of the total composition, are as follows…polyurethane at least about 5 parts…preferably not more than about 75 parts” (col. 2, lines 2-10) and “poly(vinyl chloride)…preferably at least about 5 parts, and yet not more than about 65 parts” (col. 2, lines 33-36).
Ogoe in view of Falk and the claims differ in that Ogoe in view of Falk does not teach the exact same amount of PVC or thermoplastic urethane recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amounts of PVC and thermoplastic urethane taught by Ogoe in view of Falk substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Regarding claim 7, as discussed in the rejection of claim 2, a combination of SAN and ASA can comprise from 10-50 parts by weight of the composition. Therefore each component (SAN and ASA) must be less than 50 parts by weight of the composition. An amount of “less than 50 parts” of SAN overlaps the claimed range.

However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of SAN taught by Ogoe in view of Falk substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogoe as applied to claim 1, and further in view of Park et al. (US 2014/0071530, herein “Park”) and Chemtura (Blendex BMAT Technical Information, Chemtura Corporation, 2007, page 1).
Regarding claim 8-10, Ogoe teaches that “Component (f) in the compositions of this invention is a molding polymer selected from…(viii) polystyrene” (col. 19, lines 34-38) and that component “(f) molding polymer [is present] at least about 0.1 part…and yet…not more than about 35 parts” (col. 2, lines 40-46).
The amount of additional styrene present in the instant composition overall is 20-30% of 0.5 to 2.5 parts, which yields a range of 0.1 to 0.75 parts styrene in the composition overall. This is overlapped by the range taught by Ogoe.
Ogoe and the claims differ in that Ogoe does not teach the exact same amount of polystyrene and as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of polystyrene taught by Ogoe substantially overlap the instantly claimed proportions and therefore are considered to 
Ogoe teaches “Any of the organic diisocyanates employed in the preparation of polyurethanes can be employed in preparing the TPUs by the process of this present invention. Such isocyanates may be aliphatic” (col. 6, lines 53-56). This is considered to meet the limitation of “aliphatic polyurethane” as recited in the instant claim.
Ogoe does not teach, however, that the composition further includes an ultra high molecular weight SAN copolymer as recited in the instant claim. 
Park cures the deficiency in Ogoe by teaching “the resin composition of the present invention includes the (3) ultra-high molecular weight styrene-acrylonitrile copolymer having a weight-average molecular weight of 1,000,000 or more…The ultra-high molecular weight styrene-acrylonitrile copolymer is for improving toughness of the resin composition, and a content thereof may be in a range of about 1 wt % to 20 wt % based on the total content of the composition” (page 3, paragraphs [0041-0042]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate an ultra-high molecular weight SAN  copolymer in the amount taught by Park into the composition of Ogoe. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve improved toughness in the composition of Ogoe, as taught by Park.
Ogoe in view of Park and the claims differ in that Ogoe in view of Park does not teach the exact same amount of ultra high molecular weight SAN as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of ultra high molecular 
However, Ogoe in view of Park does not teach the additional presence of cross-linked styrene-acrylonitrile copolymer as recited in the instant claims.
Chemtura cures the deficiency in Ogoe in view of Park by teaching “Blendex BMAT is a cross-linked SAN in a styrenic matrix" (Page 1) and that “Blendex BMAT is well-suited to produce low-gloss grade PVC products” (page 1, Applications).
Chemtura also teaches that Blendex BMAT "Provides excellent gloss reduction properties” while it “Maintains original polymer properties such as impact etc.” (page 1, Features).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include Blendex BMAT as taught by Chemtura in the composition of Ogoe in view of Park. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the desired level of gloss in the capstock of Ogoe in view of Park, while not adversely affecting impact resistance or other physical properties, as taught by Chemtura.
Ogoe in view of Park and Chemtura do not teach an amount of Blendex BMAT as recited in the instant claims.
However, since the instant specification is silent to unexpected results, the specific amount of Blendex BMAT is not considered to confer patentability to the claims. As the gloss level is a variable that can be modified, among others, by adjusting the amount of Blendex BMAT, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be .

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogoe in view of Park and Chemtura as applied to claim 10, and further in view of Falk.
Regarding claim 11, Ogoe teaches that “The styrenic copolymer may be a…grafted copolymer” (col. 11, lines 2-4).
Ogoe in view of Park and Chemtura does not teach, however, that the ASA copolymer is a styrene acrylonitrile copolymer grafted to polybutylacrylate as recited in the instant claims.
Falk cures the deficiency in Ogoe in view of Park and Chemtura by teaching “blending a graft ASA copolymer prepared by the emulsion/suspension technique with PVC that the flow characteristic of the PVC is dramatically improved” (col. 1, lines 51-54).
Falk teaches that “ASA copolymers for use in the blends of the present invention were prepared by grafting styrene and acrylonitrile onto a crosslinked poly(butyl acrylate) latex” (cols. 1-2, lines 67-68, 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ASA copolymer prepared by grafting styrene and acrylonitrile onto a crosslinked poly(butyl acrylate) as taught by Falk as the grafted ASA copolymer of Ogoe in view of Park and Chemtura. One having ordinary skill in the art would have been motivated to combine the 
Regarding claim 12, Ogoe teaches that “parts by weight of the total composition, are as follows…polyurethane at least about 5 parts…preferably not more than about 75 parts” (col. 2, lines 2-10) and “poly(vinyl chloride)…preferably at least about 5 parts, and yet not more than about 65 parts” (col. 2, lines 33-36).
Ogoe in view of Park, Chemtura and Falk and the claims differ in that Ogoe in view of Park, Chemtura and Falk does not teach the exact same amount of PVC or thermoplastic urethane recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amounts of PVC and thermoplastic urethane taught by Ogoe in view of Park, Chemtura and Falk substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Regarding claim 13, Ogoe teaches that “The monomers copolymerized to form a styrenic copolymer may each be used in virtually any amount from 1 to 99 weight percent, but a styrenic copolymer will typically contain at least about 15 percent by weight…of a styrenic monomer, with the balance being made up of one or more copolymerizable ethylenically unsaturated monomers” (col. 12, lines 60-68).
This overlaps the amount of styrene monomer present (25 to 30 weight percent) as well as the amount of acrylonitrile monomer (to be used from 1 to 99 weight percent) present in ASA. 

However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of ASA and its constituent monomers taught by Ogoe in view of Park, Chemtura and Falk substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Regarding claim 15, as discussed in the rejection of claim 2, a combination of SAN and ASA can comprise from 10-50 parts by weight of the composition. Therefore each component (SAN and ASA) must be less than 50 parts by weight of the composition. An amount of “less than 50 parts” of SAN overlaps the claimed range.
Ogoe in view of Park, Chemtura and Falk and the claims differ in that Ogoe in view of Park, Chemtura and Falk does not teach the exact same amount of SAN as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of SAN taught by Ogoe in view of Park, Chemtura and Falk substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.


Response to Arguments
Applicant's arguments filed 11 September 2020 have been fully considered but they are not persuasive. Applicant’s summary of the interview mailed 23 September 2020 has been considered.
On page 6 of the response applicant argues that the consisting of language in the claims as amended excludes the chlorinated polyethylene (CPE) required by Ogoe. However, as noted in the Interview Summary mailed 16 September 2020, this was contingent on CPE not falling under one of the optional materials allowed by the claims. As evidenced by Belcher, in polymeric material blends for capstocks such as those that include PVC and ASA copolymers (Belcher [0012]) chlorinated polyethylene is a suitable plasticizer (Belcher [0013]) and thus the chlorinated polyethylene of Ogoe is not excluded by the claim.
Additionally, as previously noted, the data is not commensurate in scope with the scope of the present claims given that there is no data at the upper and lower end of the claimed range for each of the claimed components. Additionally, given the closed language of the claims, it is unclear if the inventive example contains components beyond those of claim 1 (see e.g. claims 8, 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787





/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787